I concur in the opinion of Mr. Justice FEAD, but want it understood that had the disqualification of the State highway commissioner to make determination of a judicial nature, of necessity, after having let contracts for construction, been timely raised, it would, in my opinion, have been fatal. The statute, section 27, Act No. 92, Pub. Acts 1927, however, saves the State from now suffering the serious consequences of this error.
A right-of-way engineer with the State highway department, and engaged in the construction, maintenance, etc., of trunk line roads for nine years, testified:
"Q. Can you tell me when the contracts were let?
"A. I cannot exactly. I think it was some time in October of 1928, September or October.
"Q. In laying out a highway you first run your preliminary surveys?
"A. Yes, sir. Usually the next step then is the making of the paper layout of the preliminary line *Page 128 
and an examination of that line on the ground. After the line has been finally determined as to what appears to be the best location, we make the final survey. Then we prepare plans. The next step is the acquiring of the right of way and the awarding of the contract for the construction of the road.
"Q. Have you overlooked the fact that there must be a determination of necessity upon the part of the highway commissioner?
"A. No, I have not overlooked that. That is not always necessary.
"Q. That is always necessary, isn't it?
"A. No.
"Q. Why is it done then? As a matter of fact, the declaration or the determination on this property was filed by the commissioners in the office of the State highway in the office of the county clerk, December 4, 1928.
"A. Yes.
"Q. But it bears date December 1, 1928. Before that determination had ever been made, the State commissioners — their contract had been let to proceed with the work, hadn't it?
"A. Yes, that is true in a great many cases.
"Q. I don't care; you did it in this case, didn't you?
"A. Yes."
BUTZEL, CLARK, McDONALD, POTTER, and NORTH, JJ., concurred with WIEST, C.J. *Page 129